UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4381



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CALANDRA JEAN CALLOWAY, a/k/a CJ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
Senior District Judge. (1:06-cr-00439-WLO)


Submitted:   December 20, 2007         Decided:     December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY JOHNSON BLACKMON LEE & LAWSON,
Greensboro, North Carolina, for Appellant.    Anna Mills Wagoner,
United States Attorney, Randall S. Galyon, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calandra Jean Calloway pled guilty, pursuant to a written

plea agreement, to conspiracy to distribute fifty grams or more of

cocaine base (“crack”), in violation of 21 U.S.C. § 846 (2000).

The district court sentenced Calloway to 168 months imprisonment.

Calloway noted a timely appeal in which she challenges her sentence

as unreasonable.

               After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.         See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005).           However, in determining a sentence post-

Booker, sentencing courts are still required to calculate and

consider the applicable guideline range as well as other relevant

factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2007).    United States v. Moreland, 437 F.3d 424, 432 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006).          We will affirm a post-Booker

sentence if it “is within the statutorily prescribed range and is

reasonable.”          Id. at 433 (internal quotation marks and citation

omitted).       “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”           United States v. Johnson, 445
F.3d 339, 341 (4th Cir. 2006); see Rita v. United States, ___ U.S.

___,     127     S.     Ct.   2456   (2007)   (upholding   presumption   of

reasonableness of sentence within properly calculated sentencing

guidelines range).


                                      - 2 -
          The   district   court   properly   calculated   a   sentencing

guidelines range of 168 to 210 months imprisonment and imposed a

sentence within the statutory maximum of life imprisonment.           The

court treated the sentencing guidelines as advisory and found a

168-month sentence was sufficient but not greater than necessary to

comply with the factors set forth in § 3553(a).       We conclude that

Calloway’s sentence was reasonable.        See also United States v.

Eura, 440 F.3d 625, No. 05-4437, slip op. at 11 (4th Cir. 2006)

(“To establish reasonableness of a sentence, a district court need

not explicitly discuss every § 3553(a) factor on the record.”).

          Accordingly, we affirm Calloway’s sentence.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                   - 3 -